Case 18-24070-GLT        Doc 294     Filed 02/04/20 Entered 02/04/20 15:34:19            Desc Main
                                    Document      Page 1 of 9



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                           Bankruptcy No. 18-24070-GLT

  ONE JET, INC.,
                                                   Chapter 7
                         Debtor.
                                                   Related Doc. Nos.:
  ROSEMARY C. CRAWFORD, Chapter 7
  Trustee,                                         Hearing Date: ______________
                                                   Hearing Time: ______________
                         Movant,

  NO RESPONDENT.


 MOTION FOR ORDER AUTHORIZING PROCEDURES FOR TRUSTEE TO SELL OR
 ABANDON MISCELLANEOUS ASSETS WITHOUT FURTHER COURT APPROVAL

        Rosemary C. Crawford (the “Trustee”), the chapter 7 trustee for the estate of One Jet, Inc.,

 by and through her undersigned counsel, files this Motion for Order Authorizing Procedures for

 the Trustee to Sell or Abandon Miscellaneous Assets without further Court Approval (the

 “Motion”), and in support thereof states as follows:

                                   JURISDICTION AND VENUE

        1.      The United States Bankruptcy Court for the Western District of Pennsylvania (the

 “Court”) has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334. This matter is a core

 proceeding under 28 U.S.C. § 157(b) (2). Venue is proper in this district pursuant to 28 U.S.C. §§

 1408 and 1409.

        2.      The statutory predicates for the relief requested herein are sections 105, 363, and

 554 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and

 Rules 6004 and 6007 of the Federal Rules of Bankruptcy Procedure (“FRBP”).
Case 18-24070-GLT        Doc 294     Filed 02/04/20 Entered 02/04/20 15:34:19               Desc Main
                                    Document      Page 2 of 9



                                    FACTUAL BACKGROUND

        3.      On the October 17, 2018, petitioning creditors filed an involuntary petition for relief

 under chapter 7 of title 11 of the Bankruptcy Code against One Jet, Inc. (the “Debtor”).

        4.      The Debtor is a California corporation primarily engaged in airline transportation

 services.

        5.      On November 13, 2018, the Court entered an order for relief [Doc. No. 28], granting

 the Petition against the Debtor.

        6.      On November 13, 2018, the Trustee was appointed to administer the estate of the

 Debtor.

        7.      On February 27, 2019, the Court entered an order authorizing the employment of

 the law firm of Bernstein-Burkley, P.C. as special counsel for the Trustee (“Special Counsel”).

        8.      The Trustee has identified various miscellaneous items of personal property (the

 “Miscellaneous Assets”) as property of the bankruptcy estate and expects that such assets will

 continue to be discovered as the case progresses and the Trustee’s investigations continue. The

 Trustee believes that such Miscellaneous Assets are of de minimus value and benefit to the

 bankruptcy estate. Due to the relatively minimal value of the Miscellaneous Assets, it is in the

 best interests of the estate for the Trustee to incur as little expense as possible in administering

 such assets.

        9.      Accordingly, as an alternative to incurring the burden and expense of a separate

 sale motion process for each Miscellaneous Asset, the Trustee proposes to administer and dispose

 of any such Miscellaneous Assets through a more streamlined notice process, as set forth below.
Case 18-24070-GLT         Doc 294     Filed 02/04/20 Entered 02/04/20 15:34:19              Desc Main
                                     Document      Page 3 of 9



                                      RELIEF REQUESTED

        10.     Pursuant to this Motion, the Trustee seeks the entry of an order, substantially in the

 form attached hereto, establishing certain procedures that would authorize the Trustee, without the

 need for separate approval from this Court, to (1) effectuate the sale of Miscellaneous Assets that

 appear to have a net value to the estate of no more than $10,000, and/or (2) abandon Miscellaneous

 Assets to the extent that a sale of such assets cannot be consummated or to the extent the liquidation

 of such assets would not generate net value to the bankruptcy estate.

                                 SALE NOTICE PROCEDURES

        11.     To liquidate Miscellaneous Assets as economically as possible, the Trustee

 proposes the following procedures (the “Proposed Miscellaneous Sale Procedures”) to govern the

 sale or abandonment of Miscellaneous Assets.

        12.     On a monthly basis, the Trustee will file a notice (the “Sale Notice”) with the Court

 identifying any Miscellaneous Assets that the Trustee intends to sell, which Sale Notice shall

 identify the Miscellaneous Assets with reasonable specificity, the proposed consideration for the

 sale and any liens of public record specifically against such assets. The Trustee shall immediately

 serve the Sale Notice on all parties listed on the mailing matrix and any potential lienholder

 identified in the Sale Notice that is not on the mailing matrix.

        13.     Any objection to the Sale Notice must be filed with the Court and served on the

 Trustee and Special Counsel no later than 5:00 p.m. (Eastern Time) on the tenth (10th) day from

 the date of service of the Sale Notice.

        14.     In the event that an objection is filed, the objecting party shall schedule a hearing

 on the contested matter for further adjudication.
Case 18-24070-GLT         Doc 294     Filed 02/04/20 Entered 02/04/20 15:34:19               Desc Main
                                     Document      Page 4 of 9



           15.   If no written objections are filed within ten (10) days from service of the Sale

 Notice, the Trustee shall be authorized to effectuate sale of all assets included in Sale Notice

 without further court approval.

           16.   If the Trustee is unable to identify a good faith purchaser for any Miscellaneous

 Assets, and determines in her business judgment that abandonment of such assets is in the best

 interest of the estates and that the cost of continuing to maintain, relocate, and store such

 Miscellaneous Assets outweighs any potential recovery from a future sale, the Trustee requests

 authority to abandon such property without further order of the Court pursuant to the notice

 procedures set forth below.

           17.   In the event that the Trustee determines it to be in the best interests of the estate to

 abandon any Miscellaneous Assets, the Trustee shall file a notice (the “Abandonment Notice”) of

 the proposed property to be abandoned, which Abandonment Notice shall identify the

 Miscellaneous Assets with reasonable specificity, any liens of public record specifically against

 such assets, any person in possession of such assets, and any governmental agency entitled to

 notice. The Trustee shall immediately serve the Abandonment Notice on all parties listed on the

 mailing matrix and any other party identified in the Abandonment Notice that is not on the mailing

 matrix.

           18.   Any objection to the Abandonment Notice must be filed with the Court and served

 on the Trustee and Special Counsel no later than 5:00 p.m. (Eastern Time) on the tenth (10th) day

 from the date of service of the Abandonment Notice. In the event that an objection is filed, the

 objecting party shall schedule a hearing on the contested matter for further adjudication.
Case 18-24070-GLT        Doc 294     Filed 02/04/20 Entered 02/04/20 15:34:19              Desc Main
                                    Document      Page 5 of 9



        19.     If no written objections are filed and served on the Trustee within the ten (10) days

 from the service of the Abandonment Notice, the assets identified in the Abandonment Notice shall

 be deemed abandoned by the Trustee.

                                       BASIS FOR RELIEF

    A. The Proposed Miscellaneous Asset Procedures are Appropriate under Section 363(b) of the
        Bankruptcy Code.

        20.     Section 363(b)(1) of the Bankruptcy Code provides that “[t]he trustee, after notice

 and a hearing, may use, sell or lease, other than in the ordinary course of business, property of the

 estate.” 11 U.S.C. § 363(b)(1).

        21.     Although section 363 of the Bankruptcy Code does not specify a standard for

 determining when it is appropriate for a court to authorize the use, sale or lease of property of the

 estate, bankruptcy courts routinely authorize sales of a debtor’s assets if such sale is based upon

 the sound business judgment of the debtor. See, e.g., Meyers v. Martin (In re Martin), 91 F.3d 389,

 395 (3d Cir. 1996); In re Scimeca Found., Inc., 497 B.R. 753, 771 (Bankr. E.D. Pa. 2013); In re

 Montgomery Ward Holding Corp., 242 B.R. 147, 153 (D. Del. 1999).

        22.     The “notice” required by section 363(b)(1) of the Bankruptcy Code is “such notice

 as is appropriate in the particular circumstances.” 11 U.S.C. § 102(1)(A). Courts are authorized to

 shorten the 21-day notice period generally applicable to asset sales, or direct another method of

 giving notice, upon a showing of “cause”. Fed. R. Bankr. P. 2002(a)(2).

        23.     Due process requires that any notice be “reasonably calculated, under all the

 circumstances, to apprise interested parties of the pendency of the action and afford them an

 opportunity to present their objections.” Mullane v. Central Hanover Bank & Trust Co., 339 U.S.

 306, 314 (1950).
Case 18-24070-GLT          Doc 294     Filed 02/04/20 Entered 02/04/20 15:34:19                Desc Main
                                      Document      Page 6 of 9



         24.     Notwithstanding any statutory requirement for "notice and a hearing," the

 Bankruptcy Code “authorizes an act without an actual hearing if such notice is given properly and

 if such hearing is not requested timely by a party in interest”. 11 U.S.C. § 102(1)(B)(i).

         25.     The Proposed Miscellaneous Sale Procedures set forth herein would permit the

 Trustee to avoid unreasonable administrative expenses while still providing interested parties with

 notice and an opportunity to present any objections.

         26.     Sound business reasons exist to justify selling the Miscellaneous Assets under the

 procedures set forth herein. Allowing the Trustee to sell Miscellaneous Assets in this manner

 constitutes the most efficient and cost-effective means of maximizing the value of such assets and,

 thus, is in the best interests of the bankruptcy estate and creditors.

     B. The Proposed Miscellaneous Asset Sale Procedures are Appropriate under Section
        363(f) of the Bankruptcy Code.

         27.     In the event that there are any liens or security interests asserted against any

 Miscellaneous Assets, the Trustee proposes that any such interest, to the extent it is valid, be

 transferred to the proceeds of such sale.

         28.     Section 363(f) of the Bankruptcy Code permits a debtor to sell property free and

 clear of another party’s interest in the property if: (a) applicable non-bankruptcy law permits such

 a “free and clear” sale; (b) the holder of the interest consents; (c) the interest is a lien and the sales

 price of the property exceeds the value of all liens on the property; (d) the interest is in bona fide

 dispute; or (e) the holder of the interest could be compelled in a legal or equitable proceeding to

 accept a monetary satisfaction of its interest. 11 U.S.C. § 363(f).

         29.     The Trustee asserts that the Proposed Miscellaneous Sale Procedures set forth

 above satisfy the requirements of section 363(f) of the Bankruptcy Code. Additionally, if the

 holder of an alleged lien, claim or encumbrance receives the requisite notice and does not object
Case 18-24070-GLT        Doc 294     Filed 02/04/20 Entered 02/04/20 15:34:19            Desc Main
                                    Document      Page 7 of 9



 within the prescribed time period, the Trustee requests that such holder be deemed to have

 consented within the meaning of section 363(f)(2) to the proposed sale and that the subject assets

 be deemed sold free and clear of such holder's liens, claims or encumbrances.

     C. The Proposed Miscellaneous Abandonment Procedures are Appropriate under
        Section 554(a) of the Bankruptcy Code.

         30.    Section 554(a) of the Bankruptcy Code provides that “[a]fter notice and a hearing,

 the trustee may abandon any property of the estate that is burdensome to the estate or that is of

 inconsequential value and benefit to the estate.” 11 U.S.C. § 554(a).

         31.    The Trustee will to take all reasonable steps to sell Miscellaneous Assets. However,

 costs associated with sales of certain Miscellaneous Assets may exceed any possible proceeds

 thereof. The inability to consummate a commercially reasonable sale of Miscellaneous Assets

 would indicate that such Miscellaneous Assets have no meaningful monetary value to the

 bankruptcy estate.

         32.    Further, the costs of storing and maintaining such Miscellaneous Assets may

 burden the bankruptcy estate. Accordingly, the Trustee contends that, in such circumstances, the

 abandonment of Miscellaneous Assets is in the best interest of the bankruptcy estate and the

 creditors.

     D. The Court has authority to approve the Proposed Miscellaneous Sale or
        Abandonment Procedures.


         33.    The Court has the authority under its equitable powers under section 105(a) of the

 Bankruptcy Code, to authorize the relief requested herein because such relief is necessary to the

 efficient administration of the bankruptcy estate.
Case 18-24070-GLT           Doc 294    Filed 02/04/20 Entered 02/04/20 15:34:19              Desc Main
                                      Document      Page 8 of 9



         34.     The Proposed Miscellaneous Sale or Abandonment Procedures provide the Trustee

 with a mechanism by which she can minimize the fees and expenses related to the administration

 of assets that are of relatively minimal value to the Debtors’ estates.

         35.     The relief requested herein has been granted by other courts. See, e.g., In re Maxus

 Energy Corporation, Case No. 16-11501 (CSS) (Bankr. D. Del. Apr. 5, 2017); In re Limited Stores

 Company, LLC, Case No. 17-10124 (KJC) (Bankr. D. Del. Apr. 5, 2017); In re Aquion Energy,

 Inc., Case No. 17-10500 (KJC) (Bankr. D. Del. Mar. 21, 2017; In re The Great Atl. & Pac. Tea

 Co., Case No. 15-23007 (RDD), (Bankr. S.D.N.Y. Aug. 11, 2015).

                 WAIVER OF NOTICE AND STAY UDNER BANKRUPTCY
                                 RULES 6004(h)

         36.     In order to implement the Miscellaneous Sale Procedures promptly, the Trustee

 request that the Court find notice of this Motion to be adequate.

         37.     Bankruptcy Rule 6004(h) provides that an order authorizing the sale of property of

 the estate “is stayed until the expiration of 14 days after entry of the order, unless the court orders

 otherwise.” Fed. R. Bankr. P. 6004(h).

         38.     The Trustee respectfully requests waiver of the 14-day stay period in order to

 effectuate the Proposed Miscellaneous Sale Procedures immediately.

                                      NO PREVIOUS REQUEST

         39.     No previous request for the relief sought herein has been made by the Trustee to

 this or any other court.

                                               NOTICE

         40.     Notice of this Motion has been provided to (a) the Office of the United States

 Trustee, (b) the Debtor, (c) all persons and entities that have filed a request for service of filing in

 this Case, and (d) all parties listed on the mailing matrix.
Case 18-24070-GLT        Doc 294    Filed 02/04/20 Entered 02/04/20 15:34:19            Desc Main
                                   Document      Page 9 of 9



        WHEREFORE, the Trustee respectfully request that the Court enter an order, substantially

 in the form annexed hereto, granting the relief request herein and granting such other and further

 relief as the Court deems appropriate.

 Dated: February 4, 2020                             BERNSTEIN-BURKLEY, P.C.


                                                     By: /s/ Kirk B. Burkley
                                                     Kirk B. Burkley, Esq. PA I.D.: 89511
                                                     kburkley@bernsteinlaw.com
                                                     Mark A. Lindsay, Esq. PA I.D.: 89487
                                                     mlindsay@bernsteinlaw.com
                                                     Keila Estevez, Esq. PA I.D.: 324601
                                                     kestevez@bernsteinlaw.com
                                                     707 Grant Street, Suite 2200, Gulf Tower
                                                     Pittsburgh, PA 15219
                                                     Phone: (412) 456-8100
                                                     Fax: (412) 456-8135


                                                     Special Counsel for Trustee
